Citation Nr: 1633315	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to April 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent, effective July 27, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in September 2012. The fact that a VA examination is almost four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). In this case, however, the Veteran's representative indicated in the August 2016 informal hearing presentation that his PTSD symptoms have worsened since the September 2012 VA examination.  The Board finds this statement to be evidence of possible worsening since the last VA examination. Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD. Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA psychiatric treatment records since October 2012.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered. 
3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




